Citation Nr: 1641641	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-31 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this case now resides with the RO in Columbia, South Carolina.

In August 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the August 2016 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a right knee disorder and a left knee disorder.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for a right knee disorder and a left knee disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2015).  Regarding the issues decided herein, however, the Veteran has withdrawn two issues, as discussed below.  No further discussion of VA's duty to notify and assist is necessary. 

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

On the record at the August 2016 Board hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a right knee disorder and a left knee disorder.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal with respect to the issue of entitlement to service connection for a right knee disorder is dismissed.

The appeal with respect to the issue of entitlement to service connection for a left knee disorder is dismissed.


REMAND

Unfortunately, remand is required for the remaining claim.  The Board finds that the January 2011 and September 2012 VA opinions as to the etiology of the Veteran's headaches are inadequate for adjudication purposes.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new opinion should be obtained.

Both the 2011 and 2012 VA examiners stated that they reviewed the Veteran's claims file and acknowledged his complaints of headaches since service.  The 2011 VA examiner opined that the Veteran's current tension headaches are less likely as not related to the two occasions (December 1984 and January 1985) that the Veteran was seen for headaches in service.  She noted that the Veteran had not received any post-service treatment for his headaches since discharge.  This opinion fails to address a third occasion when the Veteran complained of headaches in service (June 1986), the Veteran's contention that his headaches are related to a September 1986 injury to his eye, and his complaints of ongoing symptoms of headaches since service, which a largely treated at home.  

The 2012 VA examiner diagnosed vascular headaches.  He opined that the Veteran's headaches are less likely than not due to the September 1986 right eye head injury sustained during the military service, and are more likely than not due to his hypertension.  However, this opinion is not supported by the post-service medical evidence of record and the examiner provided no supporting explanation.  During the August 2016 Board hearing, the Veteran's attorney pointed out that the majority of VA outpatient treatment records dated from 2011 to 2015 that note complaints of headaches also note blood pressure readings within normal limits.  

Moreover, during his August 2016 Board hearing, the Veteran raised the issue of entitlement to service connection for headaches secondary to service-connected posttraumatic stress disorder (PTSD).  This theory of entitlement was not addressed in the 2011 and 2012 VA opinions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his headaches from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the headaches had onset in, or were otherwise caused by military service, to include complaints of headaches reported in December 1984, January 1985 and June 1986. and an eye injury sustained in September 1986.  The examiner must address the prior VA examination reports and the Veteran's lay statements regarding in-service onset and continuing symptoms thereafter. 

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the headaches are caused or aggravated by the Veteran's service-connected PTSD.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


